Title: From George Washington to Henry Knox, 4 December 1783
From: Washington, George
To: Knox, Henry


                        
                            Sir
                             4 Decr 1783
                            
                        
                        The splendid display of fire works last Evening were so highly satisfactory that I must request you to present
                            to Cap. Price under whose direction they were prepared and to the Officers who assisted them, my thanks for the great
                            skill and attention shewn in the conduct of that business. I am Sir

                    